Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 2 July 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                  
                     Monsieur
                     a Newport Le 2 Juillet 1781.
                  
                  J’ai recû la lettre que votre Excellence m’a fait L’honneur de m’ecrire en datte du 27 Juin, ainsi que la copie de la Lettre du Ministre de france.  Je vous suis obligé des nouvelles que vous me donnez.  il est facheux qu’au moment ou les Américains repoussoient vivement les Anglois, dans la partie de Charlestown, les Ennemis ayent recû du renfôrt.  
                  Tout le convoi Escorté par Le Sagittaire est arrivé a Boston, a L’exception d’un seul batiment.  sa perte est d’autant plus facheuse quil avoit moüillé a L’entrée de Boston, et que le mauvais tems l’ayant obligé de mettre sous voiles, nous n’en avons plus eû de nouvelles depuis 
                  Je Suis avec respect Monsieur De Votre Excellence Le Tres humble et Tres obeissant serviteur 
                  
                     barras 
                  
               